Exhibit 10.19c REQUIRED GROUP AGENT ACTION NO. 3 This REQUIRED GROUP AGENT ACTION NO. 3 (this “Action”), dated as of July 13, 2015 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC, a Delaware limited liability company (“Borrower”), Bank of America, N.A., as the Administrative Agent (“Administrative Agent”) and the Collateral Agent for the Secured Parties (“Collateral Agent”) and each of Bank of America, N.A. (“BA Agent”), Credit Suisse AG, New York Branch (“CS Agent”) and Deutsche Bank AG, New York Branch (“DB Agent”, and collectively with BA Agent and CS Agent, the “Existing Group Agents”), as Group Agents party to the Loan Agreement, dated as of May 4, 2015 (as amended, the “Loan Agreement”), by and among the Borrower, Administrative Agent, Collateral Agent, the Existing Group Agents, the Lenders and the other parties from time to time parties thereto, on the Effective Date immediately prior to the effectiveness of this Action, and KeyBank National Association, in its capacity as a Group Agent (“KB Agent”) and as Committed Lender (“KB Committed Lender”), and ING Capital LLC, in its capacity as a Group Agent (“ING Agent”, and together with KB Agent, the “Additional Group Agents”) and as Committed Lender (“ING Committed Lender”, and together with KB Committed Lender, the “Additional Committed Lenders”), from and after the Effective Date upon the effectiveness of this Action. As used in this Action, capitalized terms which are not defined herein shall have the meanings ascribed to such terms in the Loan Agreement.
